UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1886


KARL HEINZ KREY,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:15-cv-03800-DKC)


Submitted: July 30, 2018                                          Decided: August 17, 2018


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dmitri A. Chernov, Rockville, Maryland, for Appellant. Stephen M. Schenning, Acting
United States Attorney, Sarah A. Marquardt, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Karl Heinz Krey appeals the district court’s order dismissing his case for lack of

subject matter jurisdiction based on the discretionary function exception to the Federal Tort

Claims Act, 28 U.S.C. §§ 1346(b)(1), 2680(a) (2012). We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Krey v. United States, No. 8:15-cv-03800-DKC (D. Md. June 28, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                              2